Name: 2002/315/EC: Commission Decision of 29 April 2002 on the recognition of "RINAVE Ã¢  Registro Internacional Naval, SA" in accordance with Article 4(3) of Council Directive 94/57/EC (Text with EEA relevance) (notified under document number C(2002) 1552)
 Type: Decision_ENTSCHEID
 Subject Matter: transport policy;  political framework;  technology and technical regulations;  Europe;  maritime and inland waterway transport
 Date Published: 2002-04-30

 Avis juridique important|32002D03152002/315/EC: Commission Decision of 29 April 2002 on the recognition of "RINAVE  Registro Internacional Naval, SA" in accordance with Article 4(3) of Council Directive 94/57/EC (Text with EEA relevance) (notified under document number C(2002) 1552) Official Journal L 113 , 30/04/2002 P. 0031 - 0031Commission Decisionof 29 April 2002on the recognition of "RINAVE - Registro Internacional Naval, SA" in accordance with Article 4(3) of Council Directive 94/57/EC(notified under document number C(2002) 1552)(Only the Spanish text is authentic)(Text with EEA relevance)(2002/315/EC)THE COMMISSION OF THE EUROPEAN COMMUNITIES,Having regard to the Treaty establishing the European Community,Having regard to Council Directive 94/57/EC of 22 November 1994 on common rules and standards for ship inspection and survey organisations and for the relevant activities of maritime administrations(1), as last amended by Commission Directive 97/58/EC(2) and in particular Article 4(3) thereof,Having regard to the letter dated 19 November 2001 from the Spanish Authorities, requesting the recognition of RINAVE - "Registro Internacional Naval, SA" (hereafter "RINAVE") as per Article 4(3) (limited recognition) for a period ending on the 14 July 2003,Whereas:(1) The limited recognition under Article 4(3) of Directive 94/57/EC is a recognition granted to organisations (classification societies) which fulfil all criteria other than those set out under paragraphs 2 and 3 of the section "General" of the Annex, but which is limited in time and scope in order for the organisation concerned to further gain experience.(2) The Commission Decision 2000/481/EC(3) recognised RINAVE on the basis of Article 4(3) for Portugal. The Commission has verified that RINAVE meets all criteria of the Annex of the abovementioned Directive other than those set out under paragraphs 2 and 3 of section "General" of the Annex.(3) The measures provided for in this Decision are in accordance with the opinion of the Committee set out in Article 7 of Directive 94/57/EC,HAS ADOPTED THIS DECISION:Article 1"RINAVE - Registro Internacional Naval, SA" is recognised pursuant to Article 4(3) of Directive 94/57/EC until 14 July 2003 as from the date of adoption of this Decision.Article 2The effects of this recognition are limited to Spain.Article 3This Decision is addressed to the Kingdom of Spain.Done at Brussels, 29 April 2002.For the CommissionLoyola De PalacioVice-President(1) OJ L 319, 12.12.1994, p. 20.(2) OJ L 274, 7.10.1997, p. 8.(3) OJ L 193, 29.7.2000, p. 91.